[Cite as Univ. Hosps. Health Sys., Inc. v. Cuyahoga Cty. Bd. of Revision, 2013-Ohio-1665.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98783


                   UNIVERSITY HOSPITALS HEALTH
                           SYSTEM, INC.

                                                            PLAINTIFF-APPELLANT

                                                      vs.

                     CUYAHOGA COUNTY BOARD OF
                          REVISION, ET AL.
                                                            DEFENDANTS-APPELLEES




                                    JUDGMENT:
                              REVERSED AND REMANDED


                                    Administrative Appeal from the
                                       Board of Tax Appeals
                                       Case No. 2012-A-116

        BEFORE: Stewart, A.J., Boyle, J., and Kilbane, J.
        RELEASED AND JOURNALIZED: April 25, 2013
ATTORNEYS FOR APPELLANT

Lawrence Lindberg
Karl Fanter
Baker & Hostetler, L.L.P.
3200 PNC Center
1900 East Ninth Street
Cleveland, OH 44114


ATTORNEYS FOR APPELLEE CUYAHOGA COUNTY BOARD OF REVISION

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Mark R. Greenfield
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE BOARD OF EDUCATION        OF   THE
WARRENSVILLE HEIGHTS CITY SCHOOL DISTRICT

Thomas A. Kondzer
John P. Desimone
Michael T. Schroth
Kolick & Kondzer
24650 Center Ridge Road, Suite 110
Westlake, OH 44145


FOR BOARD OF TAX APPEALS

Joseph W. Testa
Tax Commissioner
Ohio Department of Taxation
4485 Northland Ridge Boulevard
Columbus, OH 43229
MELODY J. STEWART, A.J.:

       {¶1} Appellant University Hospitals Health Systems, Inc. filed a valuation

complaint with the Cuyahoga County Board of Revision, seeking a downward valuation

of property it owned located in the village of Orange. The Warrensville Heights Board

of Education appeared and filed a motion to dismiss the complaint because it had been

filed in the name of “University Hospital,” and not in the true legal name of “University

Hospitals Health System, Inc.”        The board of revision dismissed the complaint on

authority of Buckeye Foods v. Cuyahoga Bd. of Revision, 78 Ohio St.3d 459, 461,

1997-Ohio-199, 678 N.E.2d 917, finding the complaint’s use of an unregistered, fictitious

name barred standing.      The Ohio Board of Tax Appeals (the “board”) affirmed on

different grounds, finding that a complainant’s name went to the “core of procedural

efficiency.” Although the board eschewed a bright-line test as to what constitutes a

properly identified owner on a complaint, it found that the name “University Hospital”

was more than a minor variation of “University Hospitals Health Systems, Inc.” and that

it did not properly indicate the entity holding legal title to the property, thus justifying the

board of revision’s decision to dismiss the complaint. The sole assignment of error

contests this ruling.

       {¶2}    R.C. 5715.19(A)(1) provides that “any person,” including corporations,

owning taxable real property in the county or in a taxing district with territory in the

county can file a complaint regarding any determination affecting any real property in the

county.   Nevertheless, there are certain jurisdictional prerequisites a party needs to
establish before filing a complaint, including proof that the party is, in fact, an entity

entitled to file a valuation complaint. This is important because “R.C. 5715.13 directs

that a board of revision not ‘decrease any valuation’ unless a party who is authorized by

R.C. 5715.19(A) to do so files the complaint.” Toledo Pub. Schools Bd. of Edn. v. Lucas

Cty. Bd. of Revision, 124 Ohio St.3d 490, 2010-Ohio-253, 924 N.E.2d 345, ¶ 10, quoting

Middleton v. Cuyahoga Cty. Bd. of Revision, 74 Ohio St.3d 226, 227-228, 658 N.E.2d

267 (1996). “Full compliance with R.C. 5715.19 and 5715.13 is necessary before a

county board of revision is empowered to act on the merits of a claim.” Stanjim Co. v.

Mahoning Cty. Bd. of Revision, 38 Ohio St.2d 233, 235, 313 N.E.2d 14 (1974).

      {¶3} Nevertheless, the omission of a required element of the complaint will not

necessarily result in the dismissal of a complaint. Not only must there be an omission

from the complaint, but that omission must go to the “core of procedural efficiency.”

Cleveland Elec. Illum. Co. v. Lake Cty. Bd. of Revision, 80 Ohio St.3d 591, 596, 687

N.E.2d 723 (1998).    “[A] statutory requirement [is] mandatory and hence jurisdictional

when the requirement is (1) imposed on the appellant itself and (2) relates to the

informative content of the document by which the administrative proceeding is

instigated.” Shinkle v. Ashtabula Cty. Bd. of Revision, Slip Opinion No. 2013-Ohio-397,

¶ 19, citing Zier v. Bur. of Unemp. Comp., 151 Ohio St. 123, 126-127, 84 N.E.2d 746

(1949). While the Supreme Court has never “encouraged or condoned disregard for

procedural schemes logically attendant to the pursuit of a substantive legal right, it has

been unwilling to find or enforce jurisdictional barriers not clearly statutorily or
constitutionally mandated, which tend to deprive a supplicant of a fair review of his

complaint on the merits.” Nucorp, Inc. v. Bd. of Revision, 64 Ohio St.2d 20, 22, 412

N.E.2d 947 (1980).

       {¶4} In its opinion in this case, the board acknowledged that it does not necessarily

consider the complainant’s name to be an inviolable component of the core of procedural

efficiency:

       “[W]e have never adopted a ‘bright line’ test as to what constitutes a
       properly identified owner on a complaint, and have avoided raising
       jurisdictional barriers in instances of minor differences in an owner’s actual
       name versus the name listed on a complaint.” Paul Grammas Family L.P.
       v. Clermont Cty. Bd. of Revision (Interim Order, Feb. 27, 2004), BTA No.
       2003-T-905, 2004 Ohio Tax LEXIS 364 at *8, unreported, at 6. However,
       this board has also determined that some degree of specificity is required.
       See, e.g., Lakeside Place, Inc. v. Cuyahoga Cty. Bd. of Revision (Mar. 29,
       2011), BTA Nos. 2008-K-2286, 2295, 2011 Ohio Tax LEXIS 601,
       unreported; Jacobs West St. Clair L.P. v. Cuyahoga Cty. Bd. of Revision
       (Nov. 5, 2004), BTA No. 2003-T-609, 2004 Ohio Tax LEXIS 1716,
       unreported, wherein the board decided that failure to properly identify the
       corporate ending in a corporate owner’s name on line one of a real property
       tax complaint renders such complaint jurisdictionally invalid, as each
       ending contemplates a different legal entity.

Univ. Hosps. Health Sys. v. Cuyahoga Cty. Bd. of Revision, BTA No. 2012-A-116, 2012

Ohio Tax LEXIS 3399 (July 11, 2012), at 5-6.

       {¶5} The board’s refusal to set forth a bright-line test has resulted in decisions

inconsistent with the one it issued in this case. Notably, in Cleveland Mun. School Dist.

Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, BTA Nos. 1999-M-1348, et seq., 2001

Ohio Tax LEXIS 1031 (June 15, 2001), the board found no jurisdictional defect in a

complaint filed in the name of “Sherwin Williams Company” instead of the correct name,
“Sherwin Williams Development Corporation.”            And in Automatic Data Processing

Community Urban Redevelopment Corp. v. Hamilton Cty. Bd. of Revision, BTA Nos.

2003-J-87, et seq., 2004 Ohio Tax LEXIS 1110 (July 23, 2004), the board found no

jurisdictional defect in a complaint listing “Automatic Data Processing” instead of

“Automatic Data Processing Community Urban Redevelopment Corporation.”

       {¶6} We see no significant difference between this case and the two scenarios

noted above. And like Sherwin Williams, University Hospitals Health System, Inc. is

one of the largest private employers in Cuyahoga County.               Its use of the name

“University Hospital” in branding and advertising is ubiquitous in Cuyahoga County.

While there may be other hospitals in this state using the name “University” hospital,

none are located in Cuyahoga County and it would be irrational to conclude so as an

initial step in determining the identity of the complainant in this case.

       {¶7} In reaching this decision, we note that the board appeared to decide this case

counter to its own stated rationale. In its opinion, it stated that one of the purposes in

requiring a complainant to correctly identify the owner on a complaint against the

valuation of real property was to assist the boards of revision in ensuring that statutory

notice is given to the entity holding title to the property. Automatic Data at 4-5. Yet

there is no question that University Hospitals Health System, Inc. filed a complaint on its

own behalf. It plainly had notice of its own actions. And as we previously noted, the

name “University Hospitals,” like “Sherwin Williams,” is a well-known company name in

Cuyahoga County and hardly capable of confusion with any other entity.
       {¶8} For similar reasons, the second purpose stated by the board — the need for

determining who the complainant is and whether the complainant has standing to file the

complaint — was likewise not served by the board’s decision. As the board noted, it has

refused to apply a bright-line test for determining what constitutes a properly identified

owner on a complaint. By making this statement, it implicitly recognized that the name

of a party does not necessarily go to the core of procedural efficiency. Tellingly, this was

not the first case filed with the board of revision by University Hospitals Health System,

Inc. At the time this complaint was filed, University Hospitals Health System, Inc. had

another case pending concerning the valuation of a different property.     As in this case,

the Warrensville Heights Board of Education challenged the complaint. With the same

parties involved (even the same counsel) in continuing litigation, it is difficult to

understand how the board could conclude that the present complaint could make it

difficult to determine the complainant’s identity.

       {¶9} We conclude that the board’s decision was unsupported by its own reasoning

and served only to “deprive a supplicant of a fair review of [its] complaint on the merits.”

 Nucorp, 64 Ohio St.2d at 22. While precision in a complaint is always preferred and

one’s legal counsel should be keenly aware of the ramifications for lack of precision, the

use of the name “University Hospital,” in this county, could rationally refer only to

University Hospitals Health System, Inc. The complaint was therefore consistent with

the core of procedural efficiency and should not have been dismissed.
      {¶10} This cause is reversed and remanded to the Board of Tax Appeals for further

proceedings consistent with this opinion.

      It is ordered that appellant recover of appellees its costs herein taxed

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Board of

Tax Appeals to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, ADMINISTRATIVE JUDGE

MARY J. BOYLE, J., CONCURS;

MARY EILEEN KILBANE, J., DISSENTS WITH
SEPARATE OPINION


MARY EILEEN KILBANE, J., DISSENTING:

      {¶11} I respectfully dissent. I would affirm the board’s decision dismissing the

valuation complaint filed by University Hospitals Health System, Inc.

      {¶12} Here, there is no dispute that University Hospitals Health System, Inc.

named “University Hospital” as the owner of the property on the tax complaint.

However, “University Hospital” is not the legal owner of the property, nor is it a legal

entity. Rather, “University Hospital” is a fictitious entity. In the response filed by the
Warrensville Heights Board of Education with the board of revision, which was admitted

into the record, it noted that there are 12 entities whose names include the words

“University Hospital” registered with the Ohio Secretary of State.           For example,

“University Hospital, Inc.” is a corporation located in Cincinnati, which appears to be

affiliated with the University of Cincinnati Hospital. An additional search of records

revealed 104 entities with the words “University Hospitals.”

       {¶13} In Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, 87

Ohio St.3d 363, 2000-Ohio-452, 721 N.E.2d 40, the Ohio Supreme Court cited several

statutory provisions intended to ensure that proper notice is provided to property owners

in tax valuation contests before county boards of revision. Id. at 365 (where the court

cited to R.C. 5715.19(B), R.C. 5715.19(C), R.C. 5715.12, and R.C. 5715.20.) It is

essential that the owner of the property be correctly identified in order to ensure that the

requisite notice is provided. Furthermore, the “complainant [must] be an entity that has

legal capacity.” Buckeye Foods, 78 Ohio St.3d at 461, 678 N.E.2d 917. This is because

“[a] person places himself in a precarious position when he operates under a fictitious

name. A person doing business under an unregistered, fictitious name lacks the legal

capacity to sue.” (Citations omitted.) Id.

       {¶14} In its opinion affirming the board of revision’s decision to dismiss the

complaint, the tax appeals board stated:

       Requiring a complainant to correctly identify the owner on line 1 of a
       complaint serves two distinct and important purposes. First, it assists
       boards of revision in ensuring the statutorily required notice is given to the
       entity holding title to the property. * * * [T]he only manner by which a
       board of revision is placed on notice regarding the identity of the owner is
       through disclosure made by the complaint. * * *

       Second, accurately naming a property owner on line 1 of a complaint is also
       necessary for determining who the complainant is and whether such
       complainant has standing to file the complaint in question. In Bd. of Edn.
       of the Mt. Vernon City Schools v. Knox Cty. Bd. of Revision (Mar. 16,
       2010), BTA No. 2009-K-2876, this board discussed the impact of such
       information:

       It is not the responsibility of a county board of revision to review material
       and attempt to discern a complainant’s intent. Cf. Columbia Toledo Corp.
       v. Lucas Cty. Bd. of Revision, 976 Ohio St.3d 361, 1996-Ohio-383, 667
       N.E.2d 1180. The information elicited by the complaint form allows the
       county board of revision to determine who the owner and complainant are
       and, if these entities are different, whether notice of such filing must be
       issued pursuant to R.C. 5715.19(B). Appellant’s failure to accurately
       identify the owner, particularly when it must be inferred that the owner and
       the complainant are identical, renders the present complaint deficient. Id.
       at 4.

The board concluded:

       the omission in the listing of the owner’s name on the instant complaint to
       be more than minor; “University Hospital” did not own the subject property
       at the time the complaint was filed and, as such, it was not properly listed as
       the property owner on line 1 of the subject complaint.2

       ***

       [fn. 2] It should also be acknowledged that the BOE has disclosed through
       its responses that there are other entities doing business in Ohio which have
       registered with the Ohio Secretary of State whose names contain some
       reference to “University Hospital(s).” See Appellee’s 1st Response, Ex.B.
       See, also, Buckeye Foods[.]

       {¶15} The majority, in addressing the board’s conclusion that the owner listed on

the present complaint made it difficult to determine the complainant’s identity, refers to a

prior tax complaint filed by University Hospitals Health System, Inc. involving the same
parties and counsel.      While the same parties and counsel are involved, there is a

significant difference between the previous complaint and the complaint in the instant

case. In the prior case, University Hospitals Health System, Inc. named “University

Hospitals Health System, Inc.” as the owner of the property, whereas in the instant case, it

named “University Hospital” as the owner of the property. Unlike the instant complaint,

the prior complaint properly listed the property owner and was filed by the proper legal

entity with the capacity to sue.

       {¶16} Therefore, based on the foregoing, I would find that the valuation complaint

was properly dismissed.